department of the treasury internal_revenue_service washington d c u i l number release date cc dom p si frev-119142-98 date memorandum for op ex cs m from cc dom p si subject noncompliance question - sec_42 this memorandum is in response to your request dated date for guidance regarding a dispute between the owner of low-income_housing tax_credit projects taxpayer and the agency over the adequacy of documentation used by taxpayer with respect to student tenant eligibility and tenant employment verification the issues are whether agency is within its right to request specific documentation for taxpayer's projects and whether agency can treat taxpayer's projects as in noncompliance if agency determines that taxpayer's documentation is inadequate conclusion in the present case agency is within its right to request specific documentation for taxpayer's projects regarding student tenant eligibility and tenant employment verification further because agency deems taxpayer's documentation to be inadequate agency can treat taxpayer's project s as in noncompliance with sec_42 facts agency performed compliance monitoring on three of taxpayer’s low-income_housing tax_credit projects which resulted primarily in two findings first agency found taxpayer’s student questionnaire form not useful for determining theeligibility of student tenants further because of unreliable records agency was unable to determine the eligibility of student tenants agency has advised taxpayer to obtain third party statements from the tenants’ educational institutions to substantiate the tenants’ status as students second agency found that frev-119142-98 taxpayer’s standardized tenant employment verification forms were misleading and unreliable and as such agency cannot make a determination regarding the tenants’ employment accordingly agency is treating taxpayer’s projects as out of compliance agency has asked that taxpayer use agency’s form law and analysis sec_42 provides a tax_credit for investment in qualified low-income buildings placed_in_service after date in general the credit is allowable only if the owner of a qualified_low-income_building receives a housing_credit_dollar_amount allocation from the housing_credit_agency in whose jurisdiction the building is located the housing_credit_dollar_amount that a housing_credit_agency may allocate in any calendar_year is limited to its portion of the state housing_credit ceiling for the calendar_year sec_42 outlines the responsibilities of housing_credit agencies for administering the low-income_housing tax_credit program under sec_42 sec_42 requires that housing_credit agencies make allocations of the low- income housing tax_credit pursuant to a qualified_allocation_plan sec_42 provides that an allocation plan is not qualified unless it contains a procedure that the housing_credit_agency or an agent of or private contractor hired by the agency will follow in monitoring compliance with the provisions of sec_42 the housing_credit_agency is to notify the irs of any noncompliance of which such agency becomes aware sec_42 is effective on date and applies to all buildings for which the low-income_housing_credit determined under sec_42 is or has been allowable at any time sec_42 and sec_1_42-5 do not require monitoring for whether a low-income_housing project is in compliance with the requirements of sec_42 prior to date however if a housing_credit_agency becomes aware of noncompliance that occurred prior to date such agency is required to notify the irs of that noncompliance sec_1_42-5 requires a housing_credit_agency at a minimum to do the following review tenant income certifications and rent charges of projects require the owner of a project to certify annually that the preceding 12-month_period each building in the project was suitable for occupancy taking into account local health safety and building codes and report a correction of noncompliance or failure to certify if the correction occurs within the correction_period defined in sec_1_42-5 sec_1_42-5 provides that the monitoring procedure may contain additional provisions or requirements we believe that because the compliance monitoring regulations under sec_1_42-5 establish minimum standards housing_credit agencies have the right to control the documentation required within their respective jurisdictions in order to frev-119142-98 fulfill their compliance monitoring responsibilities see eg sec_1_42-5 if a housing_credit_agency determines that documentation provided by an owner of a property receiving the low-income_housing tax_credit is inadequate then it is reasonable for such agency to request from the owner either new or additional documentation that such agency deems to be adequate to the extent that inadequate documentation prevents a housing_credit_agency from determining whether a project is in compliance with sec_42 we believe that such agency can properly hold the project out of compliance if you have any questions please contact at
